DOUGLAS, Judge
(concurring).
I concur in the opinion affirming this cause. It is only where there has been an abuse of discretion that this Court reverses a revocation of probation. The trial judge hears the witnesses, observes their demeanor and passes upon their credibility. We should not take the place of hearing judge or pick out isolated portions of the record instead of the entire record in making our decisions. Considering the evidence in light most favorable to the finding of the trial court, as we must do, there was sufficient evidence for him to revoke probation. No abuse of discretion has been shown.